Order entered November 29, 2017




                                                 In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                         No. 05-17-00655-CR

                                 ANTHONY MARCUS, Appellant

                                                    V.

                                THE STATE OF TEXAS, Appellee

                        On Appeal from the 194th Judicial District Court
                                     Dallas County, Texas
                             Trial Court Cause No. F16-30422-M

                                               ORDER
        Before the Court is court reporter Belinda Baraka’s November 21, 2017 second request
for additional time to file the reporter’s record. We GRANT the request and ORDER the
reporter’s record filed by December 20, 2017. Ms. Baraka is cautioned that the failure to file the
reporter’s record by that date may result in the Court taking whatever action it deems appropriate
to ensure that this appeal proceeds in a timely fashion, which may include ordering that she not
sit as a court reporter until the record in this appeal is filed.
        We DIRECT the Clerk to send copies of this order to the Honorable Ernest White,
Presiding Judge, 194th Judicial District Court; Belinda Baraka, official court reporter, 194th
Judicial District Court; and to counsel for all parties.


                                                          /s/       ADA BROWN
                                                                    JUSTICE